DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2021.

Information Disclosure Statement
The information disclosure statements (IDS’) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIGS 1, 2A, 3A, 4, 7, 10A, 11-19 have hand writing that is generally poorly defined and/or handwritten, which is not permitted. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10, 12-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4961431 A to Ikenage et al. (hereinafter, Ikenage).
Regarding Claims 1 and 19, Ikenaga describes a system comprising inter alia:
a collection component configured to receive a sample from a patient (inside of valve 75, FIG. 9; i.e. see 88, FIG. 10; col 5, In 3-12); 
a plurality of test strips configured to indicate a condition of the patient when exposed to the sample (test paper 101, FIGS. 9, 11; col 5, In 57-66);
a fluid transportation system (FIGS. 9-10) configured to:
transport a portion of the sample from the collection component (from valve 75, FIGS. 9-10) to a first test strip of the plurality of test strips at a predetermined position relative to the collection component (to test paper 101, at a location "directly below lower end of the conduit 98", FIG. 11, 9; col 5, In 67- col 6, In 3);
expose the first test strip to the portion of the sample (from end of 98. FIG. 9; col 5, In 52-56); and

a sensor (urine data sensor 109, FIG. 9, 11; col 6, In 16-19) configured to capture an image of the first test strip exposed to the portion of the sample when the first test strip is near the sensor, wherein the image indicates the condition of the patient (FIGS. 9, 11; col 5, In 61-66; col 6, In 49-52; also see col 3, In 27-42, and claims 1, 6 and 22 describing the system comprises a photoelectric sensor (photodiode): note the output of a photoelectric sensor is an image);
a computing device configured to analyze the image of the first test strip captured by the sensor in order to determine the condition of the patient (109/110 of analyzer 100, FIGS. 11,9; col 6, In 61-21; col 5, In 57-66); and 
a motor configured to:
position the first test strip near the sensor after the first test strip is exposed to the portion of the sample ("cylinder unit 104 ... movable horizontally by a motor (not shown)"; col 5, In 57- col 6, In 25, FIG. 11, note col 5, In 57-66: showing deposition of urine then movement to sensing); and
position a second test strip of the plurality of test strips at the predetermined position after the first test strip is exposed to the portion of the sample (col 5, In 57- col 6, In 25).
Regarding claim 3, Ikenage discloses an electronically-stored medium, wherein the electronically-stored medium is configured to store the determined condition of the patient (the data measured are delivered to a memory in control unit 39, col 3 ln 61 - col 
Regarding claim 4, Ikenage discloses wherein the additional data relating to the patient comprises at least one of a unique patient identifier (patient can be identified for centralized health care provided by the medical organization, col 4 ln 21-29), a result of the test strip (measured data is transmitted to a data storage center, col 4 ln 21-29).
Regarding claim 5, Ikenage discloses a user interface configured to shrae the image or the determined condition of the patient with a physician, the patient, or another selected party (measured data items are displayed on a graphic display or printed as a graph by a printer or the like, col 4, ln 16-24). 
Regarding claim 10, Ikenage discloses an anti-contamination film connected to a first set of opposing reels (housing 187) and located above or adjacent to the collection component (urine analyzer 185 includes the housing 187, col 9, ln 1-5), wherein, when rotated by a separate motor (intermittently roated by a motor, col 9, ln 10-12), the first set of opposing reels is configured to: move a used area of the anti-contamination film away from the collection component after the first test strip is exposed to the portion of the sample; and move an unused area of the anti-contamination film toward the collection component after the first test strip is exposed to the portion of the sample (rolls 189, 190; col 9, ln 1-18).

Regarding claim 13, Ikenage discloses wherein the tests strips comprise a substance that binds or reacts to the sample (reagent contained in the test paper, col 10, ln 48-63).
Regarding claim 14, Ikenage discloses where the plurality of test strips is located on a belt (plastic film 197).
Regarding claim 15, Ikenage discloses wherein the plurality of test strips comprises only test strips specifically used to indicate a predetermined condition, and wherein the predetermined condition comprises chronic kidney disease (CKD), glucose levels, opiate levels, albumin to creatinine ratio, human chorionic gonadotropin (hCG) levels, specific gravity, pH levels, protein levels, ketone levels, bilirubin levels, nitrite levels, or leukocytes levels (col 3, ln 27-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenage in view of US 20190293636 A1 to Tsuruoka et al. (hereinafter, Tsuruoka).
Ikenage discloses the claimed invention as set forth and cited above except for expressly disclosing a scanner configured to detect an identification of the patient, wherein the scanner comprises a barcode scanner or a radio-frequency identification (RFID) scanner, wherein, upon the scanner detecting the identification of the patient, the system is configured to receive , process, and analyze the sample in an automated fashion, and wherein the computing device is configured to transmit the condition of the patient to an electronically-stored medium for inclusion in an electronic health record of the patient based on the identification of the patient.
.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenage in view of US 20160081669 A1 to Lowney, Jr. (hereinafter, Lowney).
Ikenage discloses where the fluid transportation system comprises a tube (conduit 98). Ikengage discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the tube is made of a hydrophobic material that allows fluid to pass through the tube without sticking to the walls of the tube, wherein the material that allows fluid to pass through the tube without sticking to the walls of the tube comprises silicone, polytetrafluoroethylene (PTFE/TEFLON®), or polyethylene. 
.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenage in view of US 20170155917 A1 to Choi et al. (hereinafter, Choi).
Ikenage does not expressly disclose wherein the sensor comprises a complementary metal-oxide-semiconductor (CMOS) sensor and a light excitation source, and wherein the captured image of the first test strip comprises a light intensity profile of the first test strip, wherein the captured image comprises a red-green-blue (RGB) picture of the first test strip, wherein the computing device is configured to crop the RGB picture, and wherein the computing device is configured to convert the RGB picture to a hue- saturation-value (HSV) color space, hue-saturation-lightness (HSL) color space, YUV color space, or YCbCr color space.
However, Choi teaches a device that may be used with various medical diagnostic devices (para 0036). Ikenage teaches wherein the sensor comprises a complementary metal-oxide-semiconductor (CMOS) sensor and a light excitation source (image receivers 711 and 713, para 0103), and wherein the captured image of the first test strip comprises a light intensity profile of the first test strip (telephoto image, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791